Title: To Thomas Jefferson from James Sullivan, 21 April 1806
From: Sullivan, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            Boston 21st. April 1806
                        
                        By some letters from Washton lately recieved it appears that there is great interest felt in our state
                            election, among the gentlemen near the seat of government.
                        The republicans have made every possible fair exertion. There will be 80000 votes, 70000 are already known,
                            in which the federal candidate has 1200 more than the republican candidate. There are some scattering votes. If there is a
                            choice by the people the federal candidate is chosen, as I beleive, though others are of a contrary opinion. The ten
                            thousand votes yet unknown are in Towns where the republican candidate had a third more than the other in 1805. And on
                            which the republicans calculate for a large increase on their side this year.
                        The arts, frauds, bribes and calumnies used by the federalist this year were never equalled but in one
                            instance. bribery is boasted of without a blush. And the most attrocious slanders smoothed over with an apology that they
                            were only for an electioneering purpose. I beleive however, that they have lost more votes than they have gained by their
                            lies. their frauds have effected much; in one town their agents appeared as sudden converts, and insisted upon writing
                            votes for the republican candidate. The name is spelt Sullan and 213 votes lost. In another by Ledgerdemain, they attached
                            the federal governor to the then republican senators, and by fraud obtained 300 votes of the unconscious voters.
                        The politicians in europe will be astonished at the interested exertions made on the anniversary election of
                            a state Governor; but the Anglo Americans faction of the united has taken its center in Boston. From the moment the
                            federal Constitution was devised that party bent its veiws to a form of government assimilated to that of England. Their
                            hope of success has been, for five years past, placed on an alliance with great britian. Whence they have been and still are
                            endeavouring to plunge us into a war with the enemies of that nation. To raise an effective opposition in some of the most
                            important states to the national administration is of consequence to their project; hence every measure calculated to
                            presirve our nutral position is condemned in publications disgraceful to every idea of civil morality. It is conceived by these
                            base and wicked men that a change in the executive of this state would tend to heal the division and to check the too
                            apparent disposition to subvert the national union. They therefore have opposed us with a degree of malignity, not to be
                            conceived of by those who do not see it. The people are deceived, the clergy have a powerful influence and take an active
                            part. The Lawyers are numerous and the greater part of them openly avow their sentiments against the present governments. The numerous corporations for banking and other money purposes are decided against elective governments. These all stand
                            on good ground, for the moment peace takes place in europe our numerous debtors will be involved in great distress, our
                            banks must press on them and the representative paper, where there is none, or not an adequate constituent in Specie, will oppress its possessors, but the probable confusion on such an
                            event will be an excuse for a more energetic government. and an objection to the national administration. The people will
                            be pointed to the evil, its cause artfully concealed, until force becomes necessary to maintain the government.
                        They have derived great courage from the expectation of your retireing at the end of three years, I am sorry
                            that they have that hope, and that we have that discouragement—Randolph has become great among them. And if a war with
                            France or Spain can be provoked our form of constitution will be blasted, and perhaps the nation divided and subjugated by
                            foreign powers
                        I am Sir with great respect your most humble Servant
                        
                            Ja Sullivan
                            
                        
                    